Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Specification and Abstract, all previous objections thereto are hereby withdrawn.
	Upon consideration of the amended paragraph [041] to specify structures for the collecting device and the coolant conditioning device, the rejection to Claim 20 under 35 U.S.C. 112(b) is hereby withdrawn. However, the interpretations under 35 U.S.C. 112(f) of the limitations “a collecting device for collecting coolant” and “a coolant conditioning device for cleaning the coolant” are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 23, the claim as set forth appears to bridge multiple statutory classes (i.e. an apparatus and a method), because it is an apparatus claim that appears to recite method steps (e.g. “a thickness of the metal stock is reduced by more than three per cent when the metal stock is rolled through the first roll stand” and “the thickness of the metal stock is reduced by less than three per cent when the metal stock is rolled through the first roll stand”) and does not further limit the structure of the apparatus, which renders the claim indefinite as it makes a clear understand of the claimed invention and the protection sought difficult. For example, does infringement occur only when the device is performing the recited method steps, or would any device capable of the recited method steps infringe on the claimed invention?
Regarding Claim 30, the claim as set forth appears to be dependent upon itself, which is improper. Examiner notes that Claim 30 recites the limitations “the cleaning fluid” and “the cleaning fluid application device,” both of which are positively recited in Claim 29, so for examination purposes it will be assumed that Claim 30 is meant to depend from Claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 12-16, 20, 22, 24, 26-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al., hereinafter Kajiwara (US 5,524,465), in view of Atalla et al., hereinafter Atalla (US 9,314,827), and Schimion (US 5,090,225).
Regarding Claim 12, Kajiwara discloses (Figure 9) a rolling apparatus for rolling a metal stock, said rolling apparatus comprising: a first roll stand (right-most mill 10) and a second roll stand (middle mill 10) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls (work rolls 2) separated from one another by a roll gap through which the metal stock (strip 1) can be passed; and a coolant application device (roll cooling water supply system 60 with cooling water headers 61) for applying a coolant to at least one of: a side of at least one work roll of the first roll stand, said side facing the second roll stand, and at least one metal stock surface of the metal stock on a side of the first roll stand, said side facing the second roll stand (it is clearly seen from Figure 9 that cooling water headers 61 spray coolant onto the work rolls 2 on a side facing the second roll stand). Kajiwara further discloses a lubricant mixture application device (roll-to-roll lubricant supply system 50 with lubricant supply units 51), but does not disclose that that lubricant mixture application device applying a lubricant mixture consisting of a carrier gas and a lubricant. Atalla teaches (Figure 1) a rolling apparatus for rolling a metal stock comprising a lubricant mixture application device (apparatus 1) for applying a lubricant mixture consisting of a carrier gas and a lubricant (column 3 lines 23-24) to at least one of: a side of at least one work roll (working rolls 2’ and 2’’) of the roll stand, and at least one metal stock surface of the metal stock (rolled strip 28) on a side of the roll stand, wherein 
Further regarding Claim 12, Kajiwara does not disclose a finishing agent application device. Schimion teaches (Figure 1) a rolling apparatus for rolling a metal stock, said rolling apparatus comprising a finishing agent application device (emulsion nozzles 12) for directly applying a finishing agent (column 3 lines 37-42; the characteristics of the emulsion affect the surface quality of the finished strip, thus the emulsion is interpreted as a finishing agent) to at least one of: a side of at least one work roll (work rolls 6 and 7) of the roll stand (rolling mill stand 1), said side on the inlet side of the roll stand, and at least one metal stock surface of the 
Examiner note: Atalla and Schimion teach a first and a second rolling oil, respectively, as discussed above, but do not explicitly teach two different rolling oils (Schimion teaches the rolling oil may be pure kerosene, see column 5 lines 25-26, but Atalla does not provide any specific types of rolling oil). However, since the two rolling oils are being used for different purposes, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding Claim 13, with reference to the aforementioned combination of Kajiwara, Atalla, and Schimion, Atalla teaches that the carrier gas is air (column 4 lines 26-27).
Regarding Claim 14, Kajiwara discloses that the coolant is cooling water (column 10 lines 14-17). Examiner note: regarding the limitation “a cooling emulsion,” only one of cooling water or a cooling emulsion is necessary to meet the requirements of the claim as set forth.
Regarding Claim 15, with reference to the aforementioned combination of Kajiwara, Atalla, and Schimion, Atalla teaches (Figure 3) that the lubricant mixture application device (apparatus 1) has at least one atomization device (atomizing device 4) to which the carrier gas and the lubricant are supplied (air 27 and oil 26 supplied through connecting lines 6 and 7, respectively) and which is designed to produce the lubricant mixture from the carrier gas and the lubricant (column 4 line 60 - column 5 line 7).
Regarding Claim 16, with reference to the aforementioned combination of Kajiwara, Atalla, and Schimion, Atalla teaches (Figure 2) that the lubricant mixture application device (apparatus 1) has a plurality of spray nozzles (spray nozzles 5) to which lubricant mixture can be supplied (column 5 lines 7-8) and which are designed to dispense the lubricant mixture (column 4 lines 45-47).
Regarding Claim 20, Kajiwara discloses (Figure 9) a coolant recirculation system (water treating equipment 63) connected to the coolant application device (roll cooling water supply system 60), the coolant recirculation system having, for each roll stand, a collecting device (pan 
Regarding Claim 24, Kajiwara discloses (Figure 9) a method for operating a rolling apparatus for rolling a metal stock, the rolling apparatus including a first roll stand (right-most mill 10) and a second roll stand (middle mill 10) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls (work rolls 2) separated from one another by a roll gap through which the metal stock (strip 1) can be passed, the method comprising: applying a coolant (column 6 lines 45-47), when the rolling apparatus is operating in a first operating mode, to at least one of: a side of at least one work roll of the first roll stand, said side facing the second roll stand, and at least one metal stock surface of the metal stock on a side of the first roll stand, said side facing the second roll stand (it is clearly seen from Figure 9 that cooling water headers 61 spray coolant onto the work rolls 2 on a side facing the second roll stand). Kajiwara further discloses applying a lubricant mixture (column 6 lines 53-55), but does not disclose that the lubricant mixture consists of a carrier gas and a first rolling oil. Atalla teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, the method comprising: applying a lubricant mixture, when the rolling apparatus is operating in a first operating mode, consisting of a carrier gas and a first rolling oil (column 3 lines 23-24) to at least one of: a side of at least one work roll (working rolls 2’ and 2”) of the roll stand, and at least one metal stock surface of the metal stock (rolled strip 28) on a side of the roll stand. The advantages of using a lubricant mixture consisting of a carrier gas and a lubricant are that less 
Further regarding Claim 24, Kajiwara does not disclose applying a finishing agent when the rolling apparatus is operating in a second operating mode. Schimion teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, the method comprising applying a finishing agent (column 3 lines 37-42; the characteristics of the emulsion affect the surface quality of the finished strip, thus the emulsion is interpreted as a finishing agent), when the rolling apparatus is operating in a second operating mode, the finishing agent including water and a rolling oil (column 4 line 5 and column 5 line 25), directly to at least one of: a side of at least one work roll (work rolls 6 and 7) of the roll stand (rolling mill stand 1), said side on the inlet side of the roll stand, and at least one metal stock surface of the metal stock (metal 
Examiner note: Atalla and Schimion teach a first and a second rolling oil, respectively, as discussed above, but do not explicitly teach two different rolling oils (Schimion teaches the rolling oil may be pure kerosene, see column 5 lines 25-26, but Atalla does not provide any specific types of rolling oil). However, since the two rolling oils are being used for different purposes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose two different rolling oils for the first and second 
Examiner note: the claim as set forth does not recite conditions under which the first and second operating modes are used, does not mandate that the first and second operating modes cannot be occurring simultaneously, and does not limit each operating condition to only consist of the recited functions. Accordingly, the combination of Kajiwara, Atalla, and Schimion meet the requirements of the claim as set forth.
Regarding Claim 22, with reference to the aforementioned combination of Kajiwara, Atalla, and Schimion, in which the step of applying a finishing agent as taught by Schimion is performed on all of the roll stands disclosed by Kajiwara, Schimion teaches that, in the first operating mode, the finishing agent (column 3 lines 37-42; the characteristics of the emulsion affect the surface quality of the finished strip, thus the emulsion is interpreted as a finishing agent) is applied to at least one of: a side of at least one work roll (Kajiwara Figure 9, work rolls 2) of the second roll stand (Kajiwara Figure 9, middle mill 10), said side facing the first roll stand (Kajiwara Figure 9, right-most mill 10); and at least one metal stock surface of the metal stock (Kajiwara Figure 9, strip 1) on a side of the second roll stand, said side facing the first roll stand.
Regarding Claim 26, with reference to the aforementioned combination of Kajiwara, Atalla, and Schimion, Atalla teaches that the carrier gas is air (column 4 lines 26-27).
Regarding Claim 27, Kajiwara discloses that the coolant is cooling water (column 10 lines 14-17). Examiner note: regarding the limitation “a cooling emulsion,” only one of cooling water or a cooling emulsion is necessary to meet the requirements of the claim as set forth.

Regarding Claim 31, Kajiwara discloses (Figure 9) collecting coolant dripping off at least one of the roll stands (mills 10) by a collecting device (pan 62) of a coolant recirculation system (water treating equipment 63), the coolant recirculation system being connected to a coolant application device (roll cooling water supply system 60); and cleaning the coolant collected by the collecting device by a coolant conditioning device of the coolant recirculation system (column 16 lines 46-48; water treating equipment 63 comprises a water treating apparatus).
Regarding Claim 32, with reference to the aforementioned combination of Kajiwara, Atalla, and Schimion, in which the step of applying a finishing agent as taught by Schimion is performed on all of the roll stands disclosed by Kajiwara, Schimion teaches further applying the finishing agent (column 3 lines 37-42; the characteristics of the emulsion affect the surface quality of the finished strip, thus the emulsion is interpreted as a finishing agent), when the rolling apparatus is operating in the second operating mode, to at least one of: a side of at least one work roll (Kajiwara Figure 9, work rolls 2) of the second roll stand (Kajiwara Figure 9, middle mill 10), said side facing the first roll stand (Kajiwara Figure 9, right-most mill 10), and at least .
Claims 17-19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Atalla and Schimion as applied to Claims 12 and 24, respectively, above, and further in view of Nikkuni et al., hereinafter Nikkuni (US 9,358,594).
Regarding Claim 17, Kajiwara discloses (Figure 9) that the roll stands (mills 10) have, for each work roll (work rolls 2), at least one back-up roll (back-up rolls 3), but does not disclose that the rolling apparatus has a cleaning fluid application device. Nikkuni teaches (Figure 1) a rolling apparatus for rolling a metal stock comprising a plurality of roll stands (finishing stands 1), wherein each roll stand has two work rolls (work rolls 1a), and has, for each work roll, at least one back-up roll (back-up rolls 1b), and the rolling apparatus has a cleaning fluid application device (lubricant removing device 4) for applying a cleaning fluid to at least one back-up roll (column 7 lines 51-58). The purpose of the cleaning fluid application device is to remove excess lubricant adhered onto the rolls of the roll stand (column 7 lines 55-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling apparatus disclosed by Kajiwara to include the cleaning fluid application device for applying a cleaning fluid to at least one back-up roll taught by Nikkuni, in order to remove excess lubricant adhered to the rolls.
Regarding Claim 18, Nikkuni teaches that the cleaning fluid is water (column 7 lines 55-57). Examiner note: regarding the limitation “a cleaning emulsion,” only one of water or a cleaning emulsion is necessary to meet the requirements of the claim as set forth.

Regarding Claim 29, Kajiwara discloses (Figure 9) that the roll stands (mills 10) have, for each work roll (work rolls 2), at least one back-up roll (back-up rolls 3), but does not disclose that the rolling apparatus has a cleaning fluid application device. Nikkuni teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, wherein the roll stands (finishing stands 1) used in the method have, for each work roll (work rolls 1a), at least one back-up roll (back-up rolls 1b), and the rolling apparatus has a cleaning fluid application device (lubricant removing device 4) for applying a cleaning fluid to at least one back-up roll (column 7 lines 51-58). The purpose of the cleaning fluid application device is to remove excess lubricant adhered onto the rolls of the roll stand (column 7 lines 55-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kajiwara to also include the cleaning fluid application device for applying a cleaning fluid to at least one back-up roll taught by Nikkuni, in order to remove excess lubricant adhered to the rolls.
Regarding Claim 30, Nikkuni teaches (Figure 1) that the cleaning fluid is water (column 7 lines 55-57); and the cleaning fluid application device (lubricant removing device 4) has a plurality of cleaning nozzles (nozzles 4a) for dispensing the cleaning fluid (column 7 lines 53-54). Examiner note: regarding the limitation “a cleaning emulsion,” only one of water or a cleaning emulsion is necessary to meet the requirements of the claim as set forth.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Atalla and Schimion as applied to Claims 12 and 24, respectively, above, and further in view of Breuer et al., hereinafter Breuer (US 2016/0059283).
Regarding Claim 23, Kajiwara does not disclose the percent reduction in thickness in each of the first and second operating modes. Breuer teaches (Figure 1) a rolling apparatus for rolling a metal stock, wherein: in a first operating mode ([0054] lines 1-3; the reducing operating mode is the first operating mode), a thickness of the metal stock (rolled stock 200) is reduced by more than three per cent ([0004] lines 1-2) when the metal stock is rolled through the first roll stand (rolling stand 100); and in a second operating mode ([0054] lines 1-3; the skin-pass mode is the second operating mode), the thickness of the metal stock is reduced by less than three per cent ([0006] lines 11-13) when the metal stock is rolled through the first roll stand. Having the roll stand be operable in two operating modes eliminates the need for two separate roll stands, which reduces costs ([0013] lines 4-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling apparatus disclosed by Kajiwara such that the first roll stand is operable in a first operating mode, in which a thickness of the metal stock is reduced by more than three per cent, and a second operating mode, in which the thickness of the metal stock is reduced by less than three per cent, as taught by Breuer, to reduce costs by eliminating the need for two separate roll stands. Examiner note: Breuer teaches that skin-pass rolling, which is the second operating mode, reduces the thickness of the metal stock by 0.3-10% ([0006] lines 11-13), which is a broader range than the claimed invention. However, Breuer also teaches a skin-pass level control circuit 150 which controls the thickness reduction during skin-pass mode to a 
Regarding Claim 25, Kajiwara does not disclose the percent reduction in thickness in each of the first and second operating modes. Breuer teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, the method comprising: reducing a thickness of the metal stock (rolled stock 200) by more than three per cent ([0004] lines 1-2) when the metal stock is rolled through the first roll stand (rolling stand 100) in a first operating mode ([0054] lines 1-3; the reducing operating mode is the first operating mode); and reducing the thickness of the metal stock by less than three per cent ([0006] lines 11-13) when the metal stock is rolled through the first roll stand in a second operating mode ([0054] lines 1-3; the skin-pass mode is the second operating mode). Having the roll stand be operable in two operating modes eliminates the need for two separate roll stands, which reduces costs ([0013] lines 4-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments regarding the 103 rejection of Claim 12, see pages 14-16 of the Remarks, Examiner agrees that Kajiwara does not disclose the finishing agent application device applies a finishing agent directly to one or both of the surfaces recited in the claim; however, Schimion, which had previously been relied upon to reject Claim 21, makes up this deficiency. Likewise, the Schimion reference, when combined with Atalla, meets the amended limitation “wherein the second rolling oil is different from the first rolling oil,” as is discussed above. Applicant’s arguments with respect to Claim 17, see page 17 of the Remarks, have been considered but are now moot because the combination of references relied upon has been changed. In the current rejection, no lubricant is being added to the backup rolls, because the lubricant supply system of Kajiwara is replaced by the lubricant application device of Atalla, which applies the lubricant mixture to the work rolls and the metal stock surfaces, not the backup rolls. Additionally, the finishing agent application device of Schimion also applies the finishing agent to the work rolls and the metal stock surfaces, not the backup rolls. Thus, since nothing is being applied to the backup rolls in the combination of references relied upon for the rejection of Claim 12 in this Office action, the operation of Nikkuni is not defeated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bünten et al. (US 7,669,447) discloses a rolling apparatus and method of using the same, wherein the rolling apparatus comprises several rolling mill stands, wherein lubricant and coolant is used in the rolling mill stands in which relatively large thickness reduction occurs, and wherein a finishing agent comprising a rolling oil is used in the rolling mill stands in which relatively small thickness reduction occurs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA A GUTHRIE/Examiner, Art Unit 3725 

/TERESA M EKIERT/Primary Examiner, Art Unit 3725